 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    HURSEL F. MITCHELL,                                Case No. 1:19-cv-00097-AWI-BAM
12                       Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                         RECOMMENDING PLAINTIFF’S
13            v.                                         APPLICATIONS FOR LEAVE TO PROCEED
                                                         IN FORMA PAUPERIS BE DENIED
14    VETERANS ADMINISTRATION                   OF
      UNITED STATES,                                     (Docs. 2, 4, 6)
15
                         Defendant.                      FOURTEEN (14) DAY DEADLINE
16

17

18          Plaintiff Hursel Floyd Mitchell (“Plaintiff”), proceeding pro se in this civil matter, initiated

19   this action on January 23, 2019. (Doc. 1). On the same day, Plaintiff filed an application to proceed

20   in forma pauperis under 28 U.S.C. § 1915. (Doc. 2). However, Plaintiff’s application was

21   incomplete, failing to identify the amount of monies received from various sources, the amount of

22   cash or monies in his checking or savings accounts and the value of other property. The Court

23   therefore directed Plaintiff to submit a completed application for consideration or pay the filing fee.

24   (Doc. 3.)

25          On April 11, 2019, Plaintiff submitted a second application to proceed in forma pauperis.

26   (Doc. 4.) However, as with his original application, Plaintiff’s second application was incomplete.

27   Plaintiff reported only that he received Social Security income, but did not identify the amount. He

28   also indicated that he no longer had case, checking or savings or income from any other sources.
                                                        1
 1   As the application was insufficient for the Court to determine whether Plaintiff was entitled to

 2   proceed without prepayment of fees in this action, the Court directed Plaintiff to complete and file

 3   an Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form) – AO

 4   239. Alternatively, the Court indicated that Plaintiff could pay the filing fee in full. (Doc. 5.)

 5             On April 30, 2019, Plaintiff filed the Long Form application to proceed in forma pauperis.

 6   (Doc. 6.) According to the application, Plaintiff expected to receive $925.00 in May 2019 as

 7   income from real property and interest and dividends. (Id. at 1.) He also identified at least two

 8   accounts at financial institutions, but did not identify the amount in those accounts. (Id. at 2.) He

 9   further identified certain persons or entities owing him monies, with an amount owed to him of

10   $2,944.489.70. (Id. at 3.) Plaintiff also anticipated that his income would increase during the next

11   12 months. (Id. at 4.) As a final matter, Plaintiff asserted that he “will pay the fee” for these

12   proceedings, but does not “have a reliable or honest source.” (Id.)

13             Having considered Plaintiff’s applications, and statements made therein, the Court finds

14   that he has not made the showing required by section 1915(a) that he is unable to pay the required

15   fees for this action. At a minimum, Plaintiff’s applications have not completely or adequately

16   detailed his income or other sources of monies. His most recent application identifies at least one

17   significant amount of money owed to him, along with other sources of income. Critically, he also

18   has averred that he will pay the filing fee.

19             Accordingly, the Court HEREBY RECOMMENDS that:

20             1.     Plaintiff’s applications to proceed without prepayment of fees and costs (Docs. 2, 4
21   and 6) be DENIED; and

22             2.     Plaintiff be required to pay the $400.00 filing fee in full to proceed with this

23   action.

24             These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen (14)

26   days after being served with these findings and recommendations, Plaintiff may file written
27   objections with the Court. Such a document should be captioned “Objections to Magistrate Judge’s

28   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the
                                                          2
 1   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

 2   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 3
     IT IS SO ORDERED.
 4

 5      Dated:     July 11, 2019                             /s/ Barbara   A. McAuliffe         _
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
